DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1, 8, 15, 21, 27, 74, 83 and 93) in the reply filed on 12/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is also noted that applicant elected “CXCR4 antagonist” as an elected species.
Claim 2-7, 9-14, 16-20, 22-26, 28-36, 38-42, 44-73, 75-82, 84-92, 94-101 and 105-173 has/have been canceled, claim 37, 43, 102-104 and 174-180 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 8, 15, 21, 27, 74, 83 and 93 have been considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15, 21, 27, 74, 83 and 93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1 and its dependent claims disclose the term “non-native”. It is not clear what the term intends to point out. According to the specification, the heHSC is a non-native cell, i.e., possesses one or more genotypic or phenotypic characteristics not present in native HSC (para. 17). It is vague what are the metes and bounds of the term “native”, and thus, without clear scope of the term “native”, the term “non-native” is considered indefinite. It appears that the term “non-native” could encompass genetically modified HSCs. The term “non-native” could mean “exogenous” as the “native” being endogenous. Clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 15, 21, 27, 74, 83 and 93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an isolated hematopoietic stem cell. According to the instant specification, the claimed HSCs are isolated from a donor after the donor was administrated with a CXCR2 agonist and a CXCR4 antagonist to mobilize HSCs into the peripheral blood, and the resulting “highly engraftable” HSCs (or heHSCs) are isolated. Thus, the claimed HSCs are present in vivo and they are present in nature. It is noted 

Based on the above analysis, the claimed invention is directed to not eligible subject matter.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15, 21, 27, 74, 83 and 93 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scadden et al. (WO20104/134539).
Scadden et al. teach a method of transplanting mobilized hematopoietic stem cells (HSCs) from the donor into a subject (abstract), and the hematopoietic stem cells are mobilized by a combination of two or more mobilization agents comprising (i) at 
Scadden et al. teach that a combination of at least one CXCR2 agonist and at least one CXCR4 antagonist is significantly more effective at mobilizing hematopoietic stem cells compared to G-CSF along or in combination with pleirxafor (para. 131).
Scadden et al. teach that the at least one CXCR2 agonist is Gro-beta or an analog or derivative thereof, and the at least one CXCR4 antagonist is plerixafor or an analog or derivative thereof (para. 42).
	Regarding the isolated” heHSCs, Scadden et al. teach a mobilized hematopoietic stem cells that are Lin-, c-kit+ and Sca-1+ isolated from mononuclear cells from peripheral blood (PB) after mobilized with G-CSF alone or in combination with heparin (para. 439). Furthermore, the method of transplanting hematopoietic stem cells as contemplated by Scadden et al. would inherently utilize an isolated HSCs after mobilization from a donor prior to the transplantation into a recipient.
	Regarding the properties of the claimed cells (claims 1, 27, 93), since the method of making the HSCs mobilized using CXCR2 agonist, Gro-beta, and CXCR4 antagonist, plerixafor taught by Scadden et al. is identical to the claimed process steps, the resulting HSCs of Scadden et al. are expected the same as the claimed cells. Thus, the HSCs of Scadden et al. would have identical properties as the claimed cells (i.e. non-native, highly engraftable HSCs with a unique cell surface marker expression profile; differentially expressing one or more of the genes listed in claim 93).
It is noted that the term “highly engraftable hematopoietic stem cell” or “heHSC” is defined as the isolated population or fraction of stem cells or PBSCs mobilized from 
	Thus, the reference anticipates the claimed subject matter. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1, 8, 15, 21, 27, 74, 83 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scadden et al. (supra) in view of Weissman et al. (2008, Blood)
Scadden et al. teach the subject matter of claims 1, 8, 15, 21, 27, 74, 83 and 93, and thus render them obvious.
Even if the cells of Scadden et al. are not particularly considered “isolated” or “substantially pure”, however, it would have been obvious to a person skilled in the art to isolate HSCs from the peripheral blood after mobilization in order to transplant HSCs into a recipient in need thereof because it is extremely well known in the art that HSCs are isolated for the allogeneic HSC transplantation according to Weissman et al. (see p.3547, 2nd col.).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 1, 8, 15, 21, 27, 74, 83 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelus et al. (2006, Blood; IDS ref.) in view of Nagasawa et al. (WO2011/030847; see attached English translation) and Weissman et al. (supra) 

Pelus et al. teach peripheral blood mononuclear cells (PBMC) which inherently contain HSCs but do not teach the isolated HSCs; the HSCs being Sca-1+, c-kit+ and Lin- (claim 1) or substantially pure (claim 21).
	However, it is known in the art that HSCs are further isolated and/or purified using cell surface markers according to Nagasawa et al. 
Nagasawa et al. teach that for peripheral blood hematopoietic stem cell transplantation, peripheral blood from a donor is subjected to extracorporeal circulation (apheresis) using a separation device to isolate a mononuclear cell fraction, and the isolated mononuclear blood cell fraction may be further purified as necessary, and for purification of hematopoietic stem cells using a surface marker such as CD34 (p.4, 3rd and 4th paras.). 
Regarding the cell surface markers (i.e. Sca-1+, c-kit+ and Lin-), it is inherent that HSCs are Sca-1+, c-kit+ and Lin- according to Weissman et al. (see Fig. 1; p.3545, 1st col.)
	Based on the teachings of Nagasawa et al. and Weissman et al., it would have been obvious to a person skilled in the art to isolate and/or purify Sca-1+, c-Kit+, Lin- HSCs of Pelus et al. for transplantation of the HSCs in a desired application with a reasonable expectation of success.

It is noted that the term “highly engraftable hematopoietic stem cell” or “heHSC” is defined as the isolated population or fraction of stem cells or PBSCs mobilized from the stem cell niche or bone marrow of a subject into the peripheral blood or organs of the subject following the administration of one or more CXCR2 agonists and one or more CXCR4 antagonits (para. 63). Since the HSCs of Pelus et al. in view of Nagasawa et al. and Weissman et al. are produced in a donor by administering AMD and GRO to mobilize the HSCs, and isolated them, the resulting HSCs of Pelus et al. would meet the term “highly engraftable HSCs” or “heHSCs”.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632